1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     ARTHUR LEE GARRISON,                             Case No. 3:18-cv-00389-MMD-WGC
7                             Plaintiff,                               ORDER
          v.
8     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
9
                           Defendants.
10

11          Pro se Plaintiff Arthur Garrison filed a civil rights complaint under 42 U.S.C. § 1983.

12   (ECF No. 6.) Before the Court is the Report and Recommendation (“R&R” or

13   “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 103),

14   recommending that Garrison’s motion for leave to file a first amended complaint (ECF No.

15   71) be denied, and that this case proceed on the Eighth Amendment claim against

16   Defendants Dr. Walls and John Keast. Garrison had until April 27, 2021 to file an

17   objection. To date, no objection to the R&R has been filed. For this reason, and as

18   explained below, the Court adopts Judge Cobb’s R&R and will deny Garrison’s motion.

19          The Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object to a magistrate judge’s recommendation, the Court is not required to

22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

25   recommendations is required if, but only if, one or both parties file objections to the

26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

28   clear error on the face of the record in order to accept the recommendation.”).
1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends that Garrison’s

3    motion be denied because Garrison has failed to provide an explanation for seeking leave

4    at this stage of the proceeding. (ECF No. 103 at 4-6.) The Court agrees with Judge Cobb

5    and finds that Garrison has not set forth good cause for allowing him to amend his

6    complaint beyond the scheduling order deadline. Having reviewed the R&R and the

7    record in this case, the Court will adopt the R&R in full.

8           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

9    103) is accepted and adopted in full.

10          It is further ordered that Plaintiff Arthur Garrison’s motion for leave to file a first

11   amended complaint (ECF No. 71) is denied.

12          It is further ordered that this case proceed on the Eighth Amendment claim against

13   Defendants Dr. Walls and John Keast as set forth in the original complaint.

14          DATED THIS 3rd Day of May 2021.

15

16
                                                MIRANDA M. DU
17                                              CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                   2
